Response to Applicant’s Arguments
	Applicant’s arguments filed 1/11/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: an MPD file processing unit configured to select an occlusion image to be acquired, on a basis of information regarding a viewpoint position of the occlusion image included in an MPD file of a main image and information regarding a depth of the occlusion image, wherein a full spherical image reproduced by texture information of the main image, the occlusion image comprises texture information of an occlusion region of a second full spherical image viewed from a viewpoint other than the origin, the information regarding the depth of the occlusion image includes information indicating an order of a depth amount of the occlusion region of the occlusion image, the occlusion region comprises texture information of a subject that cannot be obtained from the texture information of the main image viewed from the origin, the information regarding the depth of the occlusion image further includes information indicating a distance in a depth direction corresponding to the subject at each position on the occlusion image, and the MPD file processing unit is implemented via at least one processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616